***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
           CHANDRA BOZELKO v. TINA SYPEK
                  D’AMATO ET AL.
                     (AC 40466)
                       Sheldon, Keller and Bright, Js.

                                  Syllabus

The plaintiff sought to recover damages from the defendant attorney, D,
   and her law firm, for, inter alia, legal malpractice in connection with
   D’s representation of the plaintiff at her sentencing hearing. Following
   the plaintiff’s conviction of various crimes, the trial court granted the
   motion of the plaintiff’s prior counsel to withdraw and continued the
   plaintiff’s sentencing hearing to December 7, 2007, so that she could
   hire new counsel to represent her. The court expressly informed the
   plaintiff that she would be sentenced on that date, that it would not
   consider any further requests for continuances of sentencing and that
   she should be prepared to be sentenced on the scheduled date. There-
   after, the plaintiff retained D to represent her. On December 7, 2007,
   the trial court held the sentencing hearing as scheduled, during which
   it heard from the assistant state’s attorney and D, offered the plaintiff
   the opportunity to speak on her own behalf, which she declined, and
   sentenced the plaintiff. The plaintiff thereafter commenced the present
   action against the defendants, who filed a motion for summary judgment
   on the ground that the plaintiff had failed to disclose an expert witness
   to testify that D had breached the standard of care in representing her
   or that any such breach had proximately caused her alleged injuries. In
   opposition to the motion for summary judgment, the plaintiff argued,
   inter alia, that the allegations in her complaint fit the gross negligence
   exception to the expert testimony requirement for legal malpractice
   claims. The trial court granted the defendants’ motion for summary
   judgment and rendered thereon, concluding that D had not been grossly
   negligent in her representation of the plaintiff, and, therefore, that the
   plaintiff’s failure to disclose an expert witness was fatal to her claim.
   On the plaintiff’s appeal to this court, held that the trial court properly
   rendered summary judgment in favor of the defendants, as the plaintiff
   failed to disclose an expert witness to testify that her alleged injuries
   were caused by D’s allegedly grossly negligent representation of her:
   even if this court assumed that D did not advise the plaintiff that she
   would be sentenced on December 7, 2007, and that D was grossly negli-
   gent in not doing so, the plaintiff failed to show that such alleged
   negligence caused her to be unprepared for sentencing on that date, as
   the sentencing court was unequivocal in its advisement to the plaintiff
   that she would be sentenced on the scheduled date, regardless of who
   her attorney was at that time, that requests for further continuances
   would not be considered, and that she should be ready to be sentenced
   on that date, and, therefore, the plaintiff failed to demonstrate either
   required component of causation for her legal malpractice claim, namely,
   that she would have been prepared for sentencing on the scheduled
   date but for D’s conduct, or that D’s conduct was a substantial factor
   in causing her to be unprepared for sentencing on that date; moreover,
   there was a clear absence of an unbroken sequence of events that tied
   the plaintiff’s injuries to D’s conduct, and the causal link between the
   alleged negligence of D and the plaintiff’s alleged injuries was not so
   obvious as to negate the need for expert testimony on that issue.
      Argued September 21—officially released November 27, 2018

                            Procedural History

   Action to recover damages for, inter alia, legal mal-
practice, and for other relief, brought to the Superior
Court in the judicial district of New London, where
the court, Bates, J., granted the defendants’ motion
for summary judgment and rendered judgment thereon,
from which the plaintiff appealed to this court.
Affirmed.
  Chandra Bozelko, self-represented, the appellant
(plaintiff).
  Michele C. Wojcik, for the appellees (defendants).
                         Opinion

   SHELDON, J. In this legal malpractice action, the
plaintiff, Chandra Bozelko, appeals from the summary
judgment rendered by the trial court in favor of the
defendants, Tina Sypek D’Amato and the Law Offices
of Tina Sypek D’Amato. The trial court granted the
defendants’ motion for summary judgment on the
ground that the plaintiff had failed to disclose an expert
witness in support of her malpractice claim. The plain-
tiff challenges the summary judgment on the grounds
that expert testimony was unnecessary to prove her
claim of legal malpractice because her allegations
against D’Amato fit the gross negligence exception to
the expert testimony requirement for legal malpractice
claims and expert testimony is not required when a
legal malpractice case is tried to the court rather than
to a jury. Because the plaintiff failed to disclose an
expert witness who would testify that her alleged injury
was caused by D’Amato’s alleged grossly negligent rep-
resentation of her, we affirm the judgment of the
trial court.
   The following procedural history is relevant to this
appeal. In October, 2007, following a criminal jury trial,
the plaintiff was convicted of fourteen offenses1 and
acquitted of eight others. On November 19, 2007, when
the court, Cronan, J., granted the motion of the plain-
tiff’s prior counsel to withdraw and continued the plain-
tiff’s sentencing hearing to December 7, 2007, so that
she might hire new counsel to represent her at that
hearing, it expressly informed the plaintiff that she
would be sentenced on December 7, 2007, that it would
not consider any further requests for continuances of
sentencing beyond that date, and, thus, that she should
be ready to be sentenced on that date. Thereafter, at
some point in late November, the plaintiff retained
D’Amato to represent her. D’Amato filed a motion for
a new trial on behalf of the plaintiff. On December 7,
2007, before proceeding with the previously scheduled
sentencing hearing, the court heard argument on the
plaintiff’s motion for a new trial. Despite D’Amato’s
request for an evidentiary hearing on that motion, which
she asked to be held at a later date, the court heard
argument on the motion and denied it from the bench
without an evidentiary hearing. Thereafter, the court
proceeded with the sentencing hearing, at which it
heard from the assistant state’s attorney and D’Amato,
offered the plaintiff the opportunity to speak on her
own behalf, which she declined, and then sentenced
the plaintiff to a total effective sentence of ten years
imprisonment, execution suspended after five years,
and four years of probation. The plaintiff’s convictions
were later upheld on direct appeal. State v. Bozelko,
119 Conn. App. 483, 510, 987 A.2d 1102, cert. denied,
295 Conn. 916, 990 A.2d 867 (2010), cert. denied,
U.S.      , 134 S. Ct. 1314, 188 L. Ed. 2d 331 (2014).
   The plaintiff filed this action against the defendants
by way of a complaint dated July 15, 2011, alleging
legal malpractice, breach of fiduciary duty and negligent
infliction of emotional distress. The trial court granted
the defendants’ motion to strike the plaintiff’s claims
of breach of fiduciary duty and negligent infliction of
emotional distress. The defendants thereafter moved
for summary judgment on the plaintiff’s legal malprac-
tice claim against them on the ground that the plaintiff
had failed to disclose an expert witness to testify that
D’Amato had breached the standard of care in repre-
senting the plaintiff or that any such breach had proxi-
mately caused any of the plaintiff’s alleged injuries.
In opposition to the defendants’ motion for summary
judgment, the plaintiff argued that her allegations fit
the gross negligence exception to the expert testimony
requirement for legal malpractice claims. The plaintiff
also argued that expert testimony was unnecessary in
this case because the case would not be tried to a jury
but, rather, to the court, which assertedly had no need
for expert testimony to help it understand and decide
the merits of her legal malpractice claims because it
was ‘‘not a layperson.’’ The court rejected the plaintiff’s
arguments, concluding that D’Amato had not been
grossly negligent in her representation of the plaintiff
and, thus, that the plaintiff’s failure to disclose an expert
was fatal to her legal malpractice claim. The court there-
fore rendered summary judgment in favor of the defen-
dants, and this appeal followed.
   We begin with general principles of law and the stan-
dard of review. ‘‘Practice Book § 17-49 provides that
summary judgment shall be rendered forthwith if the
pleadings, affidavits and any other proof submitted
show that there is no genuine issue as to any material
fact and that the moving party is entitled to judgment
as a matter of law. In deciding a motion for summary
judgment, the trial court must view the evidence in the
light most favorable to the nonmoving party. . . . The
party moving for summary judgment has the burden of
showing the absence of any genuine issue of material
fact and that the party is, therefore, entitled to judgment
as a matter of law. . . . Our review of the trial court’s
decision to grant [a] motion for summary judgment is
plenary. . . . Summary judgment in favor of a defen-
dant is proper when expert testimony is necessary to
prove an essential element of the plaintiff’s case and
the plaintiff is unable to produce an expert witness to
provide such testimony. . . .
   ‘‘Malpractice is commonly defined as the failure of
one rendering professional services to exercise that
degree of skill and learning commonly applied under
all the circumstances in the community by the average
prudent reputable member of the profession with the
result of injury, loss, or damage to the recipient of
those services . . . . Generally, a plaintiff alleging
legal malpractice must prove all of the following ele-
ments: (1) the existence of an attorney-client relation-
ship; (2) the attorney’s wrongful act or omission; (3)
causation; and (4) damages. . . .
   ‘‘The essential element of causation has two compo-
nents. The first component, causation in fact, requires
us to determine whether the injury would have occurred
but for the defendant’s conduct. . . . The second com-
ponent, proximate causation, requires us to determine
whether the defendant’s conduct is a substantial factor
in bringing about the plaintiff’s injuries. . . . That is,
there must be an unbroken sequence of events that tied
[the plaintiff’s] injuries to the [defendant’s conduct].
. . . This causal connection must be based [on] more
than conjecture and surmise. . . . [N]o matter how
negligent a party may have been, if his negligent act
bears no [demonstrable] relation to the injury, it is not
actionable . . . .
   ‘‘The existence of the proximate cause of an injury
is determined by looking from the injury to the negligent
act complained of for the necessary causal connection.
. . . In legal malpractice actions arising from prior liti-
gation, the plaintiff typically proves that the . . . attor-
ney’s professional negligence caused injury to the
plaintiff by presenting evidence of what would have
happened in the underlying action had the [attorney]
not been negligent. This traditional method of pre-
senting the merits of the underlying action is often
called the case-within-a-case. . . . More specifically,
the plaintiff must prove that, in the absence of the
alleged breach of duty by her attorney, the plaintiff
would have prevailed [in] the underlying cause of action
and would have been entitled to judgment. . . . To
meet this burden, the plaintiff must produce evidence
explaining the legal significance of the attorney’s failure
and the impact this had on the underlying action.’’ (Cita-
tions omitted; footnote omitted; internal quotation
marks omitted.) Bozelko v. Papastavros, 323 Conn. 275,
282–84, 147 A.3d 1023 (2016).
   Here, the plaintiff has abandoned any claim that the
sentence that she received was enhanced by D’Amato’s
representation of her at her sentencing hearing. She
is not claiming that but for D’Amato’s allegedly gross
negligence, she would have received a better or differ-
ent sentence from the court. Rather, her claim focuses
exclusively on certain emotional and inconvenience
costs she claims to have arisen from D’Amato’s alleged
failure to advise her that she would be sentenced on
December 7, 2007. She claims that ‘‘what would have
been different would have been [her] mindset and per-
sonal preparation for the day.’’ The plaintiff argued to
this court that her claim is that D’Amato was grossly
negligent in telling her that she might not be sentenced
on December 7, 2007, and that because of that represen-
tation, she was surprised when she was, in fact, sen-
tenced and remanded to the custody of                                      the
Commissioner of Correction on that day.
   Even if this court were to assume that D’Amato did
not advise the plaintiff that she would be sentenced on
December 7, 2007, and that she was grossly negligent
in not doing so, the plaintiff has failed to show that
such alleged negligence caused her to be unprepared for
sentencing on that date. This is because the sentencing
court was unequivocal in its advisement to the plaintiff
that she would be sentenced on December 7, 2007,
regardless of who her attorney was at that time, that
requests for further continuances would not be consid-
ered, and that she should be ready to be sentenced on
that date. The plaintiff has failed to demonstrate either
required component of causation—that she would have
been prepared for sentencing on December 7, 2007, but
for D’Amato’s conduct, or that D’Amato’s conduct was
a substantial factor in causing her to be unprepared for
sentencing on that day. There is a clear absence of an
unbroken sequence of events that tied the plaintiff’s
injuries to D’Amato’s conduct, and the causal link
between the alleged negligence of D’Amato and the
plaintiff’s alleged injuries is not so obvious as to negate
the need for expert testimony on that issue. We thus
agree with the trial court that the plaintiff’s failure to
disclose an expert witness was fatal to her legal mal-
practice claim. Therefore, the trial court properly ren-
dered summary judgment in favor of the defendants.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The plaintiff was convicted of offenses charged in four separate case
files. State v. Bozelko, 119 Conn. App. 483, 485, 987 A.2d 1102, cert. denied,
295 Conn. 916, 990 A.2d 867 (2010), cert. denied,          U.S.     , 134 S. Ct.
1314, 188 L. Ed. 2d 331 (2014). In the first case, the plaintiff was convicted
of attempt to commit larceny in the first degree, identity theft in the first
degree, attempt to commit illegal use of a credit card, and forgery in the
third degree. Id., 485–86. In the second case, the plaintiff was convicted of
larceny in the third degree, identity theft in the third degree, illegal use of
a credit card, and forgery in the third degree. Id., 486. In the third case, the
plaintiff was convicted of attempt to commit larceny in the fifth degree,
attempt to commit illegal use of a credit card, and identity theft in the third
degree. Id. In the fourth case, the plaintiff was convicted of larceny in the
fifth degree, illegal use of a credit card, and identity theft in the third
degree. Id.